DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 12-13, 16-23, 26-28 and 57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, 12-13, 16-23, 26-27 and 57, the prior art fails to teach obtaining a treatment plan of the object, the treatment plan including parameters associated with one or more radiation segments; cause the rotary ring to rotate around the object in one direction continuously for at least two full rotations and a period that the rotary ring rotates a full rotation less than 30 seconds, adjust the at least one aperture of the 2-D collimator based on the parameters associated with the one or more radiation segment and control an emission of at least one of the first cone beam or the second beam based on the parameters associated with the one or more radiation segments to perform a treatment and a 3-D imaging simultaneously as claimed in independent claim 1.
Regarding claim 28, the prior art fails to teach obtaining a treatment plan of the object, cause the rotary ring to rotate around the object in one direction continuously for at least two full rotations, a period that the rotary ring rotates a full rotation less than 30 seconds, the treatment plan including parameters associated with one or more radiation segments, adjust a position relative to the first cone beam based on the parameters associated with the one or more radiation segments; and control an emission of at least one of the first cone beam or the second beam based on the parameters associated with the one or more radiation segments to perform a treatment and a 3-D imaging simultaneously as claimed in independent claim 28.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884